DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 11/15/2021 amended claim 1 and cancelled claim 20.  Applicant’s amendments in light of their arguments are persuasive I overcoming the 35 USC 103 rejection over Sanjay in view of Vandecar from the office action mailed 4/5/2021; therefore this rejection is withdrawn.  Applicant’s amendments also overcome the objection from the office action mailed 4/5/2021; therefore the objection is withdrawn.  Finally, applicant addressed the IDS issues from one of the IDS’s filed 5/7/2018; therefore the issue is withdrawn.  However, the other IDS filed 5/7/2018 does still have an NPL reference that has not been considered.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/2021 was filed after the mailing date of the non-final office action on 4/5/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claims Allowed
the prior art does not teach including “wherein the step of placing the contaminated fluid in contact with the prepared humic shale further comprises passing the contaminated fluid through the prepared humic shale, wherein the prepared humic shale is disposed in a filter” as recited in the instant claims.  For this reason claims 1-14 are allowed.    
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771